                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: THOMAS CHARLES HAMM                            : CHAPTER 13
          Debtor(s)                                   :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         THOMAS CHARLES HAMM                          :
            Respondent(s)                             : CASE NO. 5-18-bk-03801


                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 15th day of October, 2018, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

                1. Debtor(s)' plan violates 11 U.S.C. Sec. 1325(a)(4) in that the value of property
to be distributed under the plan on account of each allowed unsecured claim is less than the amount
that would be paid on such claim if the estate were liquidated under Chapter 7. More specifically,
debtor’s have excess non-exempt equity in the following:

                     a. Residential real estate.

               2. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. The plan is inconsistent with Proofs of Claims filed and/or approved
                        by the Court.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                   Respectfully submitted:



                                                   /s/Charles J. DeHart, III
                                                   Standing Chapter 13 Trustee
                                                   8125 Adams Drive, Suite A
                                                   Hummelstown, PA 17036
                                                   (717) 566-6097

Case 5:18-bk-03801-RNO          Doc 20 Filed 10/23/18 Entered 10/23/18 13:53:22                Desc
                                 Main Document    Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 23rd day of October, 2018, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360


                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee




Case 5:18-bk-03801-RNO         Doc 20 Filed 10/23/18 Entered 10/23/18 13:53:22                Desc
                                Main Document    Page 2 of 2
